Title: From George Washington to Henry Laurens, 29 September 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Quarters Fredericksburg 29th Sepr 1778
          
          The following is an extract of a letter of the 17th inst. which I had the honor to receive from the Count D’Estaing.
          “I intreat you to promote the exchange of prisoners already planned by Mr Gerard. The unhappy persons taken before the commencement of Hostilities cannot be fully regarded as prisoners—their lot is dreadfull—The mode adopted for exchanging them by means of your Commissary, without introducing the Kings name or mine into the transaction, removes a great part of the political difficulties which before subsisted.”
          I am an intire stranger to the plan above referred to, or to the mode that has been adopted for exchanging by means of our Commissary.
          
          
          
          He is absent from the Army, and I must therefore beg the favr of you to obtain, from Mr Gerard, such information as will enable me to give directions for carrying the Counts desires into execution, if practicable.
          The Marquis de Vienne, at present at Boston, has requested a furlough of eighteen Months to enable him to return to France, whither he is called by some domestic Concerns. I do not conceive myself at liberty to grant his request, without the permission of Congress, to whom, I would beg leave to observe, that if agreeable to them, he may be indulged without prejudice to the service, as he is not attached to any particular command.
          I have just recd an account from Jersey, which I fear is too true, that Colo. Baylors Regt of Dragoons were surprised in their quarters the night before last, and most of them killed or taken. A few of the straglers have come in, who can give but a very imperfect account of the matter. They think the Colonel and most of the Officers were made prisoners, and that the privates were put to the sword. There were, I imagine, about one hundred Men of the Regiment together when this unlucky accident happened.
          The stay of the Enemy in Jersey being longer than I apprehended, and not knowing what their real intentions may be; I have ordered Genl Maxwell to advance from Elisabeth Town to the neighbourhood of Acquaquenunk Bridge, and have sent over General Woodfords Brigade from this side of the River. I have also ordered Genl pulaski to advance with as much expedition as possible and join the Brigades.
          Lord Stirling has this day gone over to take the general command of the continental forces and Militia, who are assembling in considerable numbers. If the enemy mean only to forage, they will be kept from extending themselves, by these troops; and if they have any designs upon the posts in the Highlands, they will be prevented from seizing the passes leading to the Forts, by Lord Stirling, who will be between them and the enemy, and always ready to possess them.
          I have made proper dispositions on this side the River for the security of the Highlands, in case that Body of the enemy, who are on this side Kingsbridge employed in collecting forage, should advance.
          The sketch of Rhode Island, forwarded by this Express, was received from Genl Sullivan, and left behind by accident when the last dispatches were sent off.
          I have had the honor of receiving yours of the 20th inclosing an order for Count Pulaski’s Legion to advance to Trenton. I have the honor to be with the highest Regard Your Excellency’s most obt Servt
          
            Go: Washington
          
         